Inferlin beciskin *1595

MA

zu Or COURPAS

In Section 212(e) Proceedings

A-13975861-2

Deckled .by District Director March 29, 1966
Exchange visitor physicians lhusband and wife), natives of the United Arab
Republic, are granted waivers of the 2-year foreign residence requirement of
section 212(e), Immigration and Nationality Act, as amended, because compliance therewith would result in exceptional hardship to their United States
citizen child-whom they would be unable to properly support and care for if;
they returned to the United Arab Republic since they are persons of Greek
descent and as such could anticipate economic discrimination if they exlearorea to establish-medical practices in that country; if they went to Greece,•
the country of citizenship of the male -applicant. where neither applicant has
ever resided,, they 'would have difficulty in obtaining .licenses to practice
because of their inadequate knowledge of the language and the fact their
entire education was obtained outeide Greece.

The male applicant is 9-30-Year-old :physician a native of the .
was admitted to UnitedArabRpul •citzenofGr.-H
the United States on July 8, 1960, as an exchange visitor for a
rotating internship sponsored by the Franklin Square Hospital, Baltimore, Maryland under Exchange Vicitor Program No. P II 708.
He transferred to the Union Memorial Hospitals -Baltimore, Maryland in July 1961 under Exchange Visitor Program No. P-II-672,
where he completed his training in June 1905. He is employed as
house physician at Bedford County Hospital, Bedford, Virginia at
the present time.
The female applicant is a 31-year--old native and citizen of the
United Arab Republic. She was admitted to the United- States as
an exchange visitor on July 24, 1959,- for a residency sponsored by
the Franklin Square Hospital, Baltimore, Maryland under Exchange
Visitor Program No. P 11 708_ In July 1964 she transferred to
Union Memorial Hospital, Baltimore, Maryland under Exchange
Visitor Program re Pn-II-672., She completed her training at
Johns Hopkins University Hospital, Baltimore, Maryland under
-

-

-

847 •

-

'InterimrDecisien #1595
Exchange Visitor Program No. P-11-247. She has not been employed since June 1965.
The applicants were married at Baltimore, Maryland on July 21,
1963. A daughter, Eleanor, was born on December 21, 1961 in Baltimore, Maryland. They reside at 1240 Oakwood Street, Bedford,
Virginia. If they returned to the United Arab Republic, they would
be unable to find suitable employment in their fields because that
country is predominantly Moslem and persons of Greek descent, such
as they both are, have little or no opportunity to earn .a satisfactory
living. On-the other hand, if they went to Greece, the country of
• his nationality, where neither applicant has ever resided, they would
have difficulty in obtaining licenses to practice bemuse' of their

inadequate knowledge of the Greek language and the fact that their
entire .education has been in schools :outside of Greece. .
The applicants have submitted evidence in suppOrt'of their claim
that racial prejudice against Greeks in. the United Arab Republic
has forced 'Many . thousands of Greeks to resettle . in Greece. This
prejudice extends to persons whoere of Gitek descent -though United
Arab RepubliC nationals. On Deceini3ei' 16, 1965, the Department of
State ,confirmed. that. economic discrimination could be anticipated
if, the applicants endeavored to establish medical practices in the
United Arab Republic. The applicants would be unable. therefore,
tetroperly support and care for their United States citizen child
under these unfriendly and adverse circumstances.
In view of the foregoing, it has been determined that compliance
with the .2-year -foreign residence requirement. of -section 212(e). of
the Inimigration and Nationality Act, as' amended, would impose
exceptional hardship upon Dr. and Mrs. Courpcs' United States
ran child. The Department of State has . recommended that the
.

waivers b© granted.

-.ORDER: It is ordered' that the recommendation of -the Depart
Ment,of State be followed and that the waivers be:granted.
-

648

